Citation Nr: 1755439	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.   02-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach disability, to include as secondary to service-connected posttraumatic disorder (PTSD), and to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for a stomach disorder, on the grounds that new and material evidence to reopen the claim had not been received.  The claim has since been reopened in an April 2016 Board decision. 

The Veteran testified before a Veterans Law Judge (VLJ) who has since retired, via a videoconference hearing in July 2008.  A transcript of that hearing has been associated with the claims file.  In February 2016, following a March 2014 remand to afford the Veteran another hearing because the VLJ who took his testimony in July 2008 had retired, the Veteran testified before the undersigned VLJ.  A transcript of the hearing is associated with the claims file.  

In February 2017, the Board remanded this matter to obtain a medical addendum opinion.  As will be discussed further below, the Board finds that there has been substantial compliance with its remand directives, and therefore, the matter is now properly before the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current stomach disorder disability that is etiologically related to a disease, injury, or event in service 

2.  The competent and credible evidence fails to establish an etiological relationship between any stomach disabilities and his service-connected PTSD.


CONCLUSION OF LAW

A stomach disability was not incurred in active service, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in February 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2015 to request the RO to verify the clean-up incident described by the Veteran or any clean-up activity.  In a September 2017 VA Memorandum, the RO indicated that there was a formal finding of a lack of information required to corroborate exposure to a variety of defoliants, petroleum distillates, toxic chemicals, and poison.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38  C.F.R. § 3.309 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38  C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38  C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310 (b).
Additionally, Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307 (a)(6)(iii).  Since the Veteran's DD Form 214 shows he served in the Republic of Vietnam from November 7, 1967 to May 11, 1969, concedes exposure to Agent Orange.  The Veteran is presumed to have been exposed to herbicides such as Agent Orange due to service in Vietnam.  However, GERD and the other claimed stomach disorders are not identified diseases for which service connection may be presumed as a result of herbicide exposure.  38 C.F.R. § 3.309(e)

Finally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Factual Background 

The Veteran contends that his stomach disabilities are due to active duty service, asbestos exposure, alcoholism, and his service-connected PTSD. 

The Veteran's service treatment records (STRs) documented numerous complaints of stomach pain, recurrent abdominal cramps, constipation, epigastric pain, diarrhea, nausea, and vomiting from 1966 to 1975.  The various impressions included intestinal hypermobility in January 1968, gastroesophagitis in September 1968, and gastritis and psychophysiologic gastrointestinal disease in January 1969.  A January 1970 gallbladder series was normal, and an upper gastrointestinal (UGI) series revealed a normal stomach and esophagus; except for some slight irritability, the duodenal bulb was normal, and there was no evidence of an ulcer crater. A question of gastroenteritis was noted in October 1971.  The impression was gastrointestinal flu syndrome in 1972.  In August 1972, the impression was viral gastroenteritis, rule out gallbladder disease, and a gallbladder series was negative.  On October 1975- VA separation examination, the examiner noted a history of intermittent "indigestion" with no problem presently. 

Post service, during VA hospitalization from February to April 1994, the Veteran gave a history of peptic ulcer disease.  An August 1999 VA psychiatric examination noted a history of prior suicide attempts, including stabbing himself in the stomach.  The medical history developed during VA hospitalization from April 2002 to May 2002 indicated that the Veteran had attempted suicide in 1984 by stabbing himself in the stomach.  On January 2007 VA examination, the Veteran gave a history of onset of stomach problems in his military service.  A current UGI series was essentially unremarkable, with no gross evidence of peptic ulceration, and the diagnoses were dyspepsia and small hiatal hernia. 

In January 2008, the Board remanded this matter in pertinent part for the VA to schedule the Veteran to undergo a gastrointestinal examination to determine the nature and etiology of any current stomach disabilities.  The examiner was to render an opinion as to whether it was at least as likely as not (there is at least a 50 percent probability) that any currently diagnosed disability of the stomach had its onset in military service or was related to any incident thereof.  

However, the report of the corresponding April 2009 VA examination failed to address the question posed by the Board.  Rather, the report provided an unclear opinion as to whether the Veteran's gastrointestinal diagnosis was related to his service, indicating it was not possible without speculation.  The examiner failed to provide an opinion in any terms of likelihood or percentage of probability, as the Board's remand specifically requested.  Therefore, the April 2009 VA opinion was deemed inadequate.  
VA treatment records after the April 2009 VA examination reflected the ongoing gastrointestinal complaints and treatment. 

In January 2011, the Board remanded this matter again for an addendum opinion.  The Board directed the RO to return the Veteran's claims file to the examiner who conducted the April 2009 VA examination, or a suitable substitute.  The examiner was again directed to opine whether it was at least as likely as not (there is at least 50 percent probability) that any currently diagnosed disability of the stomach had its onset in military service or was related to any incident thereof. 

However, the report of the corresponding February 2011 medical addendum opinion again, the examiner stated that it would be mere speculation to state that the Veteran's gastrointestinal diagnosis was related to service.  The examiner also commented that there was clear documentation of what appeared to be somatization in addition to significant alcohol abuse.  A hiatal hernia was found not secondary to military service noting it was a common finding and while symptoms may include abdominal pain from alcohol indigestion and abdominal pain related to somatization.  Given the large number of sick call visits to state that this Veteran incidental " Very small hiatal hernia" found in 2007 had its onset in military service in the 1970's or was related to any incident thereof was again as stated previously speculative at best.  The Board found the February 2011 medical addendum opinion inadequate. 

In September 2013, the Board remanded this matter again for an addendum opinion.  The Board directed the RO to return the Veteran's claims file to the examiner who conducted the April 2009 VA examination, or a suitable substitute.  The examiner was again directed to opine whether it was at least as likely as not ( there is at least 50 percent probability) that any currently-diagnosed disability of the stomach had its onset in military service or was related to any incident thereof.

VA treatment records in 2013 indicated that the Veteran was diagnosed with hiatal hernia.  Additional, VA treatment records in 2014 indicated that the Veteran continued to complaints of abdominal pain and constipation. 

In January 2014, a medical addendum opinion was rendered.  The examiner indicated that there was clear documentation of what appears to be somatization in addition to significant alcohol abuse.  A hiatal hernia was not secondary to military service/events, which occurred on active duty.  It was a common finding and while symptoms may include abdominal pain there are many other possible causes of abdominal pain to include abdominal pain from alcohol ingestion and abdominal pain related to somatization disorder.  The examiner further commented that given the Veteran's alcohol history and post service, and the noted negative separation documentation it was less likely as not that the Veteran's current gastrointestinal diagnosis was directly caused by or a result of symptoms, diagnosis, or treatment rendered on active duty.  Moreover, the examiner opined that given the Veteran's alcohol history, in-service, and the negative separation documentation it was less likely as not this Veterans current gastrointestinal diagnosis had its onset in military service or is related to any incident thereof.

VA treatment records in 2015 documents the continued complaints of abdominal pain and constipation.  Notably, a December 2015 VA treatment note indicated that the Veteran was diagnosed with gastroesophageal reflux with hiatal hernia in June 2013. 

In February 2016, the Veteran testified that he currently had the same complaints he had in 1970, 1980, and 1990. 

In April 2016, this matter was remanded again to obtain a medical opinion.  The Board directed the examiner to address whether it was at least as likely as not that any identified stomach disability was etiologically related to service, including presumed to Agent Orange exposure.  As well as whether it was at least as likely as not, the Veteran's stomach disability either caused by or was aggravated by the Veteran's service-connected PTSD.  

In May 2016, the Veteran was afforded a VA examination for his stomach disabilities.  The examiner, a Physician's Assistant noted a stomach disability diagnosis of a hiatal hernia and chronic constipation, and opined that these conditions were less likely than not related to service, including Agent Orange exposure, or the Veteran's service-connected PTSD and any related alcohol dependence.  The Veteran's representative argued in the January 2017 appellant's post remand brief that the Veteran's gastroesophageal reflux disease (GERD), hemorrhoids, and stomach pain should have been addressed in this opinion.  

In February 2017, this matter was remanded again to obtain a medical opinion.  The Board directed the examiner to address the current nature and likely etiology of the Veteran's claimed stomach disability and to specifically address his hemorrhoids and GERD.  Additionally, the Board addressed the Veteran's representative argument in the January2017 Appellant's Post Remand Brief that the May 2016 VA examiner as a Physician's Assistant was not shown to have any particular expertise, experience, training, or competence in commenting on gastrointestinal disorders and therefore his assessment was no more probative than the appellant's lay assertions.  The Board reviewed the examination report and found there was no indication that the May 2016 examiner did not have the expertise, experience, training, or competence to address the Veteran's stomach disability other than the representative's conclusory statements.  Other than the issues to be addressed above, the examiner reviewed the Veteran's past medical history and conducted a physical examination.  The examiner also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered other appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity all of the Veteran's stomach disabilities on which he commented.  The Veteran's representative had presented no evidence that would support the argument the May 2016 examiner, as a presumed licensed Physician's Assistant was not competent to provide the requested medical opinions.     

In September 2017, a medical addendum opinion was rendered.  The examiner reviewed the claims file and provided the following opinion.  The examiner opined that the hiatal hernia was a congenital condition (from birth) and was not caused or permanently aggravated beyond normal progression by military service, PTSD, agent orange exposure, or alcohol ingestion.  He further indicated that the Veteran's GERD symptoms were symptoms of his congenital (from birth) hiatal hernia.  The examiner noted that there was no medical literature, which revealed any direct or indirect cause and effect relationship between hiatal hernia and PTD, Agent Orange exposure, or alcohol ingestion.  Moreover, he commented that there was no evidence that the Veteran's hiatal hernia was caused by or exacerbated or permanently aggravated beyond normal progression.  The examiner noted that the Veteran's August 2014 colonoscopy was normal.  In addition, the examiner reported that blood in the stool was a subjective complaint and not a diagnosis. 

Analysis 

There is no other medical evidence in the claims file to indicate that the diagnosed stomach disabilities including hiatal hernia and GERD are caused or aggravated by the Veteran's military service or his service-connected PTSD.  The Veteran has had ample opportunity to supplement the record with medical opinion evidence contrary to that of the VA examiners above, but he has not done so.

The weight of the competent and credible evidence establishes that there is no medical nexus between the Veteran's stomach disabilities and any documented event or incident of service or a service-connected disability.  The Veteran's general assertion as to nexus to service is not competent because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of a psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, to the extent the Veteran believes that his stomach disability symptoms began in service and the Veteran is not shown to have the medical training to differentiate between the symptoms of different stomach disabilities.

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, while the Veteran has reported experiencing recurrent symptoms since active service, the Board finds that such statements are credible but are not probative because these statements were made years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's allegation of recurrent symptoms is not supported by or documented in the post-service treatment records.  As discussed above, review of the record shows that the first report of the symptoms of the various disabilities were made years after service separation.  The post-service medical evidence does not document recurrent symptoms either until 1994 and a diagnosis until 2007.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have these recurrent symptoms since service. 

The more probative evidence of record shows that there is no link between the claimed disabilities and active service or a service-connected disability.  The Board finds the 2016 and 2017 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disabilities, and examined the Veteran before rendering the medical opinions.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinions outweigh the Veteran own lay assertions of medical nexus.  The Veteran has not submitted medical evidence that links his claimed disabilities to either service or a service-connected disability.

With regards to the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's stomach disabilities, it does not contain reliable evidence, which relates his claimed disabilities to any incident of service.  The Board finds that the conclusions of the VA examiner in the May 2016 opinion and September 2017 are the most probative in addressing the key questions at issue with respect to the Veteran's service connection.  For these reasons, the Board concludes that the claim of entitlement to service connection for a stomach disability must be denied as the preponderance of the evidence is against the claim.

Service connection is possible for certain chronic disabilities under 38  C.F.R. § 3.303 (b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not a chronic disability under 38 C.F.R. § 3.309 (a), but reports of continuous symptoms since service can still support a claim for service connection under 38 C.F.R. §§ 3.303 (a) and (d).  However, in this case the VA examiners opined that the Veteran's conditions did not have its onset in military service or was related to any incident thereof.  Additionally, the Veteran has not directly or indirectly otherwise asserted a continuity of symptomatology or identify a specific in-service illness or event that he believes is now associated with GERD.  The evidence of records indicates that some symptoms occurred while in service.  The examiner on the Veteran's separation examination report notes that the Veteran had a small hiatal hernia that was not presently a problem.  There was no further mention of a hiatal hernia or GERD until 2007.    

Regarding secondary service connection to PTSD, the evidence in support of the claim consists of only the Veteran's contentions.  The Veteran reported that his PTSD and the alcohol consumption contributed to his stomach conditions.  Establishing a secondary cause for his stomach condition raises questions concerning an internal medical process that extends beyond an immediately observable cause-and-effect relationship.  It is the type of etiology or nexus that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.  In this case, lay reports are not competent regarding any supposition that psychiatric symptoms caused or aggravated any stomach disability including GERD and hiatal hernia within any degree of scientific certainty.  Id.  While the Veteran has provided competent and credible reports of symptoms, his competency does not extend to any secondary nexus reports and such reports have no probative value.  Id.  The Board recognizes that the Veteran is competent to attest to his own observed symptomatology; however, the Veteran is not competent to attribute the symptoms of his hernia, GERD, and any other stomach conditions to a particular diagnosis or cause for the disabilities.  The Board finds that the conclusions of the VA examiner in the May 2016 opinion and September 2017 opinion are the most probative in addressing the key questions at issue with respect to the Veteran's secondary service-connection claim.  Indeed, the examiner is trained to opine as to the effects and impact of the Veteran's stomach disorders, an their relationship to any service-connected disability, if any.  The examiner considered all pertinent evidence, reference review of medical literature on the effects his stomach conditions and found no relationship (causal or through aggravation) between his active duty and service-connected PTSD to his stomach disabilities.

For the above stated reasons, the preponderance of the evidence weighs against a nexus to service or service-connected PTSD.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for GERD must be denied.  See 38  U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a stomach disability, to include as secondary to service-connected posttraumatic disorder (PTSD), and to include as due to Agent Orange exposure is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


